DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 9 and 13 are currently amended.
Claims 2-4 and 10-12 are cancelled.
Claims 1, 5-9 and 13-20 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections.

35 U.S.C. § 112(a)
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 112(b)
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 112(d)
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 103
Applicant’s arguments with respect to the amendments of claims 1 and 9 have been considered. After further search and consideration, the amendments are taught by prior art. Specifically, reference Wilkins teaches verifying, by the processing server, the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier (paras 35, 67). Additionally, reference Winklevoss teaches generating, by the processing server, a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order (7:35 to 8:24), and inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger (7:35 to 8:24).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claim 1 and 9 recite “verifying [verify] … the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier”. However, Applicant’s Specification discloses that the acknowledgment message is only signed by a private key of the supplier cryptographic key pair associated with the supplier identifier, not also a private key of the buyer cryptographic key pair associated with the buyer identifier (See Pre-Grant Publication paras 47-48, 76-78 and 91-93, “In step 518, the suppler system 500 may generate an acknowledgment message, which may include at least the identification number or other information identifying the purchase order being approved, and may digitally sign the acknowledgment message using a private key of a cryptographic key pair associated with the supplier system 505 using a suitable signing algorithm”). Similarly, Applicant’s Specification discloses that the digitally signed acknowledgment message is only verified by a public key of the supplier cryptographic key pair associated with the supplier identifier, not also a public key of the buyer cryptographic key pair associated with the buyer identifier (See Pre-Grant Publication paras 47-48, 76-78 and 91-93, “In some embodiments, the method 800 may also include verifying, by the processing server, a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair”). Rather, the public key of the buyer cryptographic key pair associated with the buyer identifier is used to verify a digitally signed converted purchase order (See Pre-Grant Publication paras 47-48, 76-78 and 91-93, “In one embodiment, the method 800 may further include verifying, by the processing server, a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair”). New matter is added.
Claims 5-8 and 13-20 are also rejected as they depend from either claims 1 or 9.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 5 and 13 recite “wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms to the digitally signed acknowledgement message.” However, “the hash value” recited in this limitation refers to a hash value from claims 1 and 9, which is rather a hash value of an identification number and a timestamp (“generating [generate] ... a hash value of the identification number and a timestamp”). Thus, it is unclear whether the hash value in claims 5 and 13 is the same or a different hash value than the hash value in claims 1 and 9. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0269692 A1 to Ryan (hereinafter “Ryan”) in view of US 2016/0350749 A1 to Wilkins et al. (hereinafter “Wilkins”) in view of US 10158480 B1 to Winklevoss et al. (hereinafter "Winklevoss").

Claim 1:
Ryan teaches:
receiving, by a receiver of a processing server (Fig.7 item 798; paras 96, 98), a purchase order from a supplier, wherein the purchase order includes at least an identification number unique to the purchase order, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
converting, by the processing server (Fig.7 item 700; paras 96, 98), the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
electronically transmitting, by a transmitter of the processing server (Fig.7 item 798; paras 96, 98), the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from the computing device of the buyer, a digitally signed purchase order, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from a supplier computer of the supplier, a digitally signed acknowledgment message, including at least the identification number of the purchase order (paras 25, 63), and indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
verifying, by the processing server, the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier
generating, by the processing server, a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
verifying, by the processing server, the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier (paras 35, 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan to include the digital signatures being digitally signed with private keys and verifying the digital signatures using associated public keys, as taught by Wilkins, in order to improve security (Wilkins, paras 2-4).
Ryan in view of Wilkins does not teach:
generating, by the processing server, a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Winklevoss teaches:
generating, by the processing server, a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order (7:35 to 8:24)
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger (7:35 to 8:24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wilkins to include generating a hash value of the identification number and a timestamp and inserting the generated hash value into a digital ledger, as taught by Winklevoss, in order to improve security (Winklevoss, 1:20 to 4:16).

Claim 6: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 1. Winklevoss also teaches:
wherein the digital ledger is a blockchain (7:35 to 8:24)

Claim 7: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 8: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claim 9:
Ryan teaches:
a processing server (Fig.7 item 700; paras 96, 98)
a receiver of the processing server (Fig.7 item 798; paras 96, 98) configured to receive a purchase order from a supplier, wherein the purchase order includes at least an identification number unique to the purchase order, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
the processing server (Fig.7 item 700; paras 96, 98) configured to convert the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
a transmitter of the processing server (Fig.7 item 798; paras 96, 98) configured to electronically transmit the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
wherein the receiver of the processing server is further configured to (Fig.7 item 798; paras 96, 98)
receive a digitally signed purchase order from the computing device of the buyer, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receive, from a computing device of the supplier, a digitally signed acknowledgment message including at least the identification number of the purchase order (paras 25, 63) and indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
the processing server is further configured to (Fig.7 item 700; paras 96, 98)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
verify the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier
generate a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order
insert the generated hash value, rather than the purchase order, into a digital ledger
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
verify the digitally signed acknowledgement message using a public key of the supplier cryptographic key pair associated with the supplier identifier and a public key of the buyer cryptographic key pair associated with the buyer identifier (paras 35, 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan to include the digital signatures being digitally signed with private keys and verifying the digital signatures using associated public keys, as taught by Wilkins, in order to improve security (Wilkins, paras 2-4).
Ryan in view of Wilkins does not teach:
generate a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order
insert the generated hash value, rather than the purchase order, into a digital ledger
Winklevoss teaches:
generate a hash value of the identification number and a timestamp, the timestamp being an approval time of the purchase order (7:35 to 8:24)
insert the generated hash value, rather than the purchase order, into a digital ledger (7:35 to 8:24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wilkins to include generating a hash value of the identification number and a timestamp and inserting the generated hash value into a digital ledger, as taught by Winklevoss, in order to improve security (Winklevoss, 1:20 to 4:16).

Claim 14: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 9. Winklevoss also teaches:
wherein the digital ledger is a blockchain (7:35 to 8:24)

Claim 15: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)


Claim 16: 
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wilkins in view of Winklevoss and further in view of US 2019/0057382 A1 to Wright et al. (hereinafter "Wright").

Claim 5:
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 1. Ryan in view of Wilkins in view of Winklevoss does not teach:
wherein generating the hash value includes hashing via application of one or more hashing algorithms to the digitally signed acknowledgement message
Wright teaches:
wherein generating the hash value includes hashing via application of one or more hashing algorithms to the digitally signed acknowledgement message (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wilkins in view of Winklevoss to include wherein generating the hash value includes hashing via application of one or more hashing algorithms to the digitally signed acknowledgement message, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).

Claim 13:
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 9. Ryan in view of Wilkins in view of Winklevoss does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to the digitally signed acknowledgment message
Wright teaches:
wherein the hash value is generated via application of one or more hashing algorithms to the digitally signed acknowledgment message (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wilkins in view of Winklevoss to include wherein the hash value is generated via application of one or more hashing algorithms to the digitally signed acknowledgment message, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wilkins in view of Winklevoss in view of US 2018/0240112 A1 to Castinado et al. (hereinafter "Castinado") in view of US 2018/0374097 A1 to Hanna (hereinafter "Hanna").

Claim 17:
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, the digital signatures of the digitally signed purchase order using the public key of the buyer cryptographic key pair and the public key of the supplier cryptographic key pair (paras 23, 35, 67)
Ryan in view of Wilkins in view of Winklevoss does not teach:
storing, in a memory of the processing server, a plurality of entity profiles in the digital ledger, the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including a public key of the buyer cryptographic key pair, the supplier profile including a public key of the supplier cryptographic key pair
Castinado teaches:
storing, in a memory of the processing server, a plurality of entity profiles … the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including a public key of the buyer cryptographic key pair, the supplier profile including a public key of the supplier cryptographic key pair (paras 149, 181, 267-268, 298)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wilkins in view of Winklevoss to include storing, in a memory of the processing server, a plurality of entity profiles, the plurality of entity profiles including public keys of cryptographic key pairs, as taught by Castinado, in order to improve public key retrieval (Castinado, paras 106, 247). 
Ryan in view of Wilkins in view of Winklevoss in view of Castinado does not teach:
in the digital ledger
Hanna teaches:
in the digital ledger (Abstract; Fig.1 item 19; paras 2, 51-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wilkins in view of Winklevoss in view of Castinado to include a digital ledger to store the plurality of entity profiles, as taught by Hanna, in order to improve system trust and system security (Hanna, paras 33).

Claim 18:
Ryan in view of Wilkins in view of Winklevoss teach all limitations of claim 9. Wilkins also teaches:
the processing server configured to verify the digital signatures of the digitally signed purchase order using the public key of the buyer cryptographic key pair and the public key of the supplier cryptographic key pair (paras 23, 35, 67)
Ryan in view of Wilkins in view of Winklevoss does not teach:
a memory of the processing server configured to store a plurality of entity profiles in the digital ledger, the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including buyer authentication credentials and a public key of the buyer cryptographic key pair, the supplier profile including supplier authentication credentials and a public key of the supplier cryptographic key pair
Castinado teaches:
a memory of the processing server configured to store a plurality of entity profiles … the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including buyer authentication credentials and a public key of the buyer cryptographic key pair, the supplier profile including supplier authentication credentials and a public key of the supplier cryptographic key pair (paras 149, 181, 267-268, 298)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wilkins in view of Winklevoss to include storing, in a memory of the processing server, a plurality of entity profiles, the plurality of entity profiles including authentication credentials and public keys of cryptographic key pairs, as taught by Castinado, in order to improve public key retrieval (Castinado, paras 106, 247). 
Ryan in view of Wilkins in view of Winklevoss in view of Castinado does not teach:
in the digital ledger
Hanna teaches:
in the digital ledger (Abstract; Fig.1 item 19; paras 2, 51-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wilkins in view of Winklevoss in view of Castinado to include a digital ledger to store the plurality of entity profiles, as taught by Hanna, in order to improve system trust and system security (Hanna, paras 33).

Claim 19:
Ryan in view of Wilkins in view of Winklevoss in view of Castinado in view of Hanna teach all limitations of claim 17. Castinado also teaches:
receiving, by the processing server, authentication credentials associated with one of the plurality of entity profiles (para 107), revised authentication credentials for the one the plurality of entity profiles (para 107), and a public key of a cryptographic key pair for the one of the plurality of entity profiles (paras 149, 181, 267-268, 298)
generating, by the processing server, a ledger data entry for the one of the plurality of entity profiles, wherein the ledger data entry includes at least the respective public key of the one of the plurality of entity profiles (para 330, 334, 337, 339)
inserting, by the processing server, the generated ledger data entry for the one of the plurality of entity profiles into the digital ledger (para 330, 339)

Claim 20:
Ryan in view of Wilkins in view of Winklevoss in view of Castinado in view of Hanna teach all limitations of claim 18. Castinado also teaches:
receive authentication credentials associated with one of the plurality of entity profiles (para 107), revised authentication credentials for the one the plurality of entity profiles (para 107), and a public key of a cryptographic key pair for the one of the plurality of entity profiles (paras 149, 181, 267-268, 298)
generate a ledger data entry for the one of the plurality of entity profiles, wherein the ledger data entry includes at least the respective public key of the one of the plurality of entity profiles (para 330, 334, 337, 339)
insert the generated ledger data entry for the one of the plurality of entity profiles into the digital ledger (para 330, 339)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685